Citation Nr: 1330198	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  11-25 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bony abnormality of the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from May 1953 to April 1955.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision the RO denied service connection for bilateral hearing loss and for tinnitus.  In response to the Veteran's claim for service connection for right foot disability, the RO granted service connection for a burn scar on the right foot and denied service connection for bony abnormality of the right foot.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the substantive appeal the Veteran submitted in September 2011, he marked that he wanted a BVA hearing by live videoconference.  In May 2013 the RO informed the Veteran that a videoconference hearing was scheduled for July 15, 2013.  The Veteran submitted a request to reschedule his videoconference hearing for the next earliest available date.  He explained that responsibilities related to health care for his spouse made him unable to the July 15 hearing.  The Veteran's rescheduling request was dated July 9, 2013, and was stamped as received by the Board July 24, 2013.  The Veteran did not attend the July 15 hearing.

The Veteran notified VA that he needed to reschedule the hearing, and it appears that he did so (or attempted to do) so before the date on which the hearing was scheduled and provided good cause.  The Board will remand the case to reschedule a videoconference hearing for the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

(Re)schedule the Veteran for a videoconference Board hearing to replace the one that he was unable to attend, in the order that the request was received.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



